               Case 3:19-cv-01258-K Document 4 Filed 05/24/19                                       Page 1 of 1 PageID 43
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                         REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                     TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court            Northern District of Texas, Dallas Division                       on the following
       Trademarks or           Patents.   (      the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                                                                     Northern District of Texas, Dallas Division
PLAINTIFF                                                                    DEFENDANT
 SENDSIG, LLC                                                                  E LA CARTE, INC., dba PRESTO



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 6,292,164                                 9/18/2001                  SENDSIG, LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                     Amendment
                                                                                   Answer            Cross Bill      Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Karen Mitchell

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
